DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
An Examiner' s Amendment has been entered with this office action.
Claim 6 has been canceled, per the Examiner' s Amendment
Claims 1-5 and 7-10 are allowed, reasons follow.


Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/CN2018/104787 (filing date 10 September 2018) is acknowledged.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Jared Vitola (Reg #78,971) on 10 March 2022.


Claim 1 has been replaced with the following:
1. 	A ceramic ball automatic sorting system, comprising a computer, and a ceramic ball feeding track, a robot arm, an image acquisition device, a ceramic ball clamping and overturning device and a ball storage device which are respectively connected with the computer; wherein the computer performs the following steps:
obtaining a diameter D of a ceramic ball, and calculates a parallel distance L between a highest point of the ceramic ball and an end point of a ceramic ball feeding track according to the diameter D of the ceramic ball;
controlling the robot arm to suck the ceramic ball at a position which is at the parallel distance of L from the end point of the ceramic ball feeding track; 
controlling the robot arm to move the ceramic ball to an acquisition area of an image acquisition device; 
calculating a horizontal distance S between an acquisition lens of the image acquisition device and the center of the ceramic ball according to the diameter D of the ceramic ball; 
controlling the image acquisition device to acquire a first image of the ceramic ball at a position where a horizontal distance between the acquisition lens of the image acquisition device and the center of the ceramic ball is S; 
controlling the robot arm to move the ceramic ball to a ceramic ball clamping and 2overturning device to overturn the ceramic ball lengthwise by 90°, and moving the overturned ceramic ball to the acquisition area of the image acquisition device; 

splicing the first image of the ceramic ball and the second image of the ceramic ball to obtain a full coverage image of the ceramic ball; 
identifying a defect in the full coverage image of the ceramic ball by using a threshold segmentation algorithm according to a set image feature value threshold and a defect threshold, to obtain an identification result; and
when the identification result indicates that the ceramic ball is defective, controlling the robot arm to place the ceramic ball in the device for storing defective ceramic balls; and 
when the identification result indicates that the ceramic ball is qualified, controlling the robot arm to place the ceramic ball in the device for storing qualified ceramic balls.

Claim 6 has been canceled.

Claim 7 has been amended as follows:
the limitation “The ceramic ball automatic sorting method according to claim 6,” has been replaced with -- The ceramic ball automatic sorting system according to claim 1, --

Claim 8 has been amended as follows:
the limitation “The ceramic ball automatic sorting method according to claim 6,” has been replaced with -- The ceramic ball automatic sorting system according to claim 1, --

Claim 9 has been amended as follows:
the limitation “The ceramic ball automatic sorting method according to claim 6,” has been replaced with -- The ceramic ball automatic sorting system according to claim 1, --

Claim 10 has been amended as follows:
the limitation “The ceramic ball automatic sorting method according to claim 6,” has been replaced with -- The ceramic ball automatic sorting system according to claim 1, --

 (End Examiner’s Amendment)

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: While Noguchi et al., Japanese Patent Application JP 2009-128230 teaches an object sorting method for approximately spherical objects by repeatedly imaging the object as it rolls down an incline plane by comparing the images to determine the difference between the maximum and minimum cross-sectional diameters of the object and rejecting objects over a certain minimum difference; and Welchman et al., US Pg-Pub 2001012389 teaches a golf ball manufacturing process wherein golf balls are transferred from a milling tool to an inspection platform by a robotic arm for imaging to evaluate the quality of a surface finish of said golf balls; and Mingqiang et al., Chinese Patent Application CN 103990603 teaches a ball surface quality inspection station which sorts balls based on a surface quality detection performed by comparing a plurality of images of varying Image Acquisition and Segmentation for Ceramic Bearing Ball Surface Inspection System (2006) teaches an acquisition pickup technique for inspecting ceramic ball bearings including imaging a ball repeatedly with a 90 degree overturning; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
…
controlling the robot arm to suck the ceramic ball at a position which is at the parallel distance of L from the end point of the ceramic ball feeding track; 
… 
calculating a horizontal distance S between an acquisition lens of the image acquisition device and the center of the ceramic ball according to the diameter D of the ceramic ball; 
controlling the image acquisition device to acquire a first image of the ceramic ball at a position where a horizontal distance between the acquisition lens of the image acquisition device and the center of the ceramic ball is S; 
…
controlling the image acquisition device to acquire a second image of the ceramic ball at a position where the horizontal distance between the acquisition lens of the image acquisition device and the center of the ceramic ball is S; 
splicing the first image of the ceramic ball and the second image of the ceramic ball to obtain a full coverage image of the ceramic ball; 

(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

The dependent claim(s), 2-5 and 7-10, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that Applicant’s Invention defines over the Prior Art of Record.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./           Examiner, Art Unit 2119 


/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119